Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.         Claims 1-3, 6-10, and 13-23 are allowed.  The claims have been renumbered 1-20.  
3.         Claims 4, 5, 11, and 12 were cancelled in the claim amendment filed on February 16, 2021.

REASONS FOR ALLOWANCE
4.         The following is a statement of reasons for the indication of allowable subject matter:
    The prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “in response to the user selection of the data source, query the data source for dimension and measure metadata, the querying of the data source for dimension and measure metadata includes receiving an OLAP query from the user at a reverse proxy and forwarding the OLAP query to the data source; return the dimension and measure metadata to the user” as recited in independent claim 1 and similarly recited in independent claim 8.
    The reasons for allowance for independent claim 15 was presented in the Office Action mailed on December 9, 2020.  Claim 21 is also allowed based on similar claims presented in independent claim 15. 
   The remaining claims are dependent claims, thus these claims are patently distinct over the art of record for at least the above reasons.

Conclusion
5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571) 272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        March 12, 2021